        Case 4:17-cr-00313-BSM Document 941 Filed 10/08/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

UNITED STATES OF AMERICA                                                      PLAINTIFF

v.                          Case No. 4:17-CR-00313-BSM-19

RONALD A. RAMM                                                              DEFENDANT

                                         ORDER

       Ronald Ramm’s motion for sentence reduction under United States Sentencing Guidelines

Amendment 782 [Doc. No. 936] is denied because Amendment 782 was taken into account at his

sentencing.

       IT IS SO ORDERED this 8th day of October, 2020.


                                                   UNITED STATES DISTRICT JUDGE
